 

Exhibit 10.60

AMERICAN INTERNATIONAL GROUP, INC.
LONG TERM INCENTIVE PLAN

● LTI STOCK OPTION AWARD AGREEMENT


1.             STATUS OF AWARD; DEFINED TERMS.  AMERICAN INTERNATIONAL GROUP,
INC. (“AIG”) HAS AWARDED YOU STOCK OPTIONS (THIS “AWARD”) PURSUANT TO THE AIG
LONG TERM INCENTIVE PLAN (THE “PLAN”). THIS AWARD AGREEMENT (“AWARD AGREEMENT”),
WHICH SETS FORTH THE TERMS AND CONDITIONS OF YOUR AWARD, IS MADE PURSUANT TO THE
PLAN, AND THIS AWARD AND AWARD AGREEMENT ARE SUBJECT TO THE TERMS OF THE PLAN. 
CAPITALIZED TERMS NOT DEFINED IN THIS AWARD AGREEMENT HAVE THE MEANINGS ASCRIBED
TO THEM IN THE PLAN.


2.             AWARD OF STOCK OPTIONS.  AIG HEREBY AWARDS YOU THE NUMBER OF
[TIME-VESTING][PERFORMANCE-VESTING] STOCK OPTIONS (“STOCK OPTIONS”) SPECIFIED IN
SCHEDULE A. EACH STOCK OPTION REPRESENTS A RIGHT TO PURCHASE ONE SHARE OF COMMON
STOCK OF AIG, SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS AWARD
AGREEMENT.


3.             VESTING; EXPIRATION.  THE STOCK OPTIONS ARE SUBJECT TO THE
[TIME-][PERFORMANCE-]  VESTING AND EXPIRATION TERMS SPECIFIED IN SCHEDULE A,
SUBJECT TO EARLIER VESTING, EXPIRATION OR TERMINATION AS PROVIDED IN THIS AWARD
AGREEMENT.


4.             VESTING IN THE EVENT OF TERMINATION. THE TERMINATION TREATMENT
SET FORTH IN THIS SECTION 4 WILL SUPERSEDE THAT PROVIDED IN SECTION 6 OF THE
PLAN.


4.1          TERMINATION GENERALLY.  EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 4, IF YOU ARE TERMINATED FOR ANY REASON, VESTED STOCK OPTIONS WILL
REMAIN EXERCISABLE FOR 90 DAYS FOLLOWING YOUR DATE OF TERMINATION (BUT IN NO
CASE LATER THAN THE EXPIRATION DATE FOR SUCH STOCK OPTIONS SPECIFIED IN SCHEDULE
A) AND ANY UNVESTED STOCK OPTIONS WILL IMMEDIATELY TERMINATE AND BE FORFEITED.


4.2          TERMINATION FOR CAUSE.  IN THE CASE OF YOUR TERMINATION BY THE
COMPANY FOR CAUSE, ALL STOCK OPTIONS (WHETHER VESTED OR UNVESTED) WILL
IMMEDIATELY TERMINATE AND BE FORFEITED. 


4.3          INVOLUNTARY TERMINATION, [RETIREMENT], DEATH OR DISABILITY. 
SUBJECT TO SECTION 4.3, IN THE CASE OF YOUR TERMINATION BY THE COMPANY WITHOUT
CAUSE [OR YOUR RETIREMENT,]  OR YOUR DEATH OR DISABILITY, (I) ANY VESTED STOCK
OPTIONS WILL REMAIN EXERCISABLE FOR [THREE YEARS]  FOLLOWING YOUR DATE OF
TERMINATION (OR DATE OF DEATH OR DISABILITY, AS APPLICABLE), (II) ANY UNVESTED
TIME-VESTING STOCK OPTIONS WILL BE DEEMED TO HAVE ATTAINED THEIR RESPECTIVE
TIME-VESTING REQUIREMENTS AND REMAIN EXERCISABLE FOR [THREE YEARS]  FOLLOWING
YOUR DATE OF TERMINATION (OR DATE OF DEATH OR DISABILITY, AS APPLICABLE), AND
(III) ANY UNVESTED PERFORMANCE-VESTING STOCK OPTIONS WILL (A) BE DEEMED TO HAVE
ATTAINED THEIR RESPECTIVE TIME-VESTING REQUIREMENTS, IF ANY, (B) CONTINUE TO BE
ELIGIBLE TO VEST IN ACCORDANCE WITH THEIR RESPECTIVE TERMS SPECIFIED IN SCHEDULE
A AND (C) BECOME EXERCISABLE FOR [THREE YEARS]  FOLLOWING YOUR DATE OF
TERMINATION (OR DATE OF DEATH OR DISABILITY, AS APPLICABLE); PROVIDED THAT NO
STOCK OPTIONS WILL REMAIN EXERCISABLE BEYOND THE EXPIRATION DATE FOR SUCH STOCK
OPTIONS SPECIFIED IN SCHEDULE A.  FOR THE AVOIDANCE OF DOUBT, THE STOCK OPTIONS
DO NOT QUALIFY FOR QUALIFYING RESIGNATION TREATMENT. FOR THE AVOIDANCE OF DOUBT,
A TERMINATION WITHOUT CAUSE AS PROVIDED IN THIS SECTION 4.3 SHALL NOT INCLUDE A
RESIGNATION THAT YOU MAY ASSERT WAS A CONSTRUCTIVE DISCHARGE.


4.4          CHANGE IN CONTROL.  [FOR OUTSTANDING AWARDS OF PERFORMANCE-VESTING
STOCK OPTIONS, (1) IN THE CASE OF A CHANGE IN CONTROL DURING THE APPLICABLE
PERFORMANCE PERIOD AND YOUR TERMINATION WITHOUT CAUSE WITHIN TWENTY-FOUR MONTHS
FOLLOWING SUCH CHANGE IN CONTROL, ANY UNVESTED PERFORMANCE-VESTING STOCK OPTIONS
WILL IMMEDIATELY VEST BASED ON TARGET PERFORMANCE, UNLESS THE COMMITTEE
DETERMINES TO USE ACTUAL PERFORMANCE THROUGH THE DATE OF THE CHANGE IN CONTROL,
AND (2) IN THE CASE OF A CHANGE IN CONTROL FOLLOWING AN APPLICABLE PERFORMANCE
PERIOD AND YOUR TERMINATION WITHOUT CAUSE WITHIN TWENTY-FOUR MONTHS FOLLOWING
SUCH CHANGE IN CONTROL, ANY PERFORMANCE-VESTING STOCK OPTIONS WILL IMMEDIATELY
VEST BASED ON ACTUAL PERFORMANCE FOR SUCH PERIOD. ALL STOCK OPTIONS WILL REMAIN
EXERCISABLE FOR [THREE YEARS]  FOLLOWING YOUR DATE OF TERMINATION; PROVIDED THAT
NO STOCK OPTIONS WILL REMAIN EXERCISABLE BEYOND THE EXPIRATION DATE FOR SUCH
STOCK OPTIONS SPECIFIED IN SCHEDULE A.][FOR OUTSTANDING TIME-VESTING STOCK
OPTIONS, IN THE CASE OF A CHANGE IN CONTROL AND YOUR TERMINATION WITHOUT CAUSE
WITHIN TWENTY-FOUR MONTHS FOLLOWING SUCH CHANGE IN CONTROL, ANY UNVESTED
TIME-VESTING STOCK OPTIONS WILL IMMEDIATELY VEST. ALL STOCK OPTIONS WILL REMAIN
EXERCISABLE FOR [THREE YEARS]  FOLLOWING YOUR DATE OF TERMINATION; PROVIDED THAT
NO STOCK OPTIONS WILL REMAIN EXERCISABLE BEYOND THE EXPIRATION DATE FOR SUCH
STOCK OPTIONS SPECIFIED IN SCHEDULE A.  ]   


4.5          RELEASE OF CLAIMS.  IN THE CASE OF YOUR TERMINATION BY THE COMPANY
WITHOUT CAUSE [OR YOUR RETIREMENT], AS A CONDITION TO THE TREATMENT OF
OUTSTANDING STOCK OPTIONS SET FORTH IN THIS SECTION 4, YOU WILL BE REQUIRED TO
EXECUTE A FORM OF RELEASE, MODIFIED TO COVER THE TREATMENT OF OUTSTANDING STOCK
OPTIONS, CONSISTENT WITH SECTION 6.G OF THE PLAN.


 

-1-

­

--------------------------------------------------------------------------------

 


5.             EXERCISABILITY OF VESTED OPTIONS.  VESTED OPTIONS MAY BE
EXERCISED IN ACCORDANCE WITH PROCEDURES SET FORTH IN SECTION 2.3.5 OF THE AIG
2013 OMNIBUS INCENTIVE PLAN, INCLUDING PROCEDURES ESTABLISHED BY THE COMPANY. 
STOCK OPTIONS THAT ARE NOT VESTED MAY NOT BE EXERCISED. 


6.             NON-DISCLOSURE.  DURING THE TERM OF YOUR EMPLOYMENT, THE COMPANY
HAS PERMITTED AND WILL CONTINUE TO PERMIT YOU TO HAVE ACCESS TO AND BECOME
ACQUAINTED WITH INFORMATION OF A CONFIDENTIAL, PROPRIETARY AND/OR TRADE SECRET
NATURE.  SUBJECT TO AND IN ADDITION TO ANY CONFIDENTIALITY OR NON-DISCLOSURE
REQUIREMENTS TO WHICH YOU WERE SUBJECT PRIOR TO THE DATE YOU ELECTRONICALLY
CONSENT TO OR EXECUTE THIS AWARD AGREEMENT, DURING YOUR EMPLOYMENT AND ANY TIME
THEREAFTER, YOU AGREE THAT (I) ALL CONFIDENTIAL, PROPRIETARY AND/OR TRADE SECRET
INFORMATION RECEIVED, OBTAINED OR POSSESSED AT ANY TIME BY YOU CONCERNING OR
RELATING TO THE BUSINESS, FINANCIAL, OPERATIONAL, MARKETING, ECONOMIC,
ACCOUNTING, TAX OR OTHER AFFAIRS AT THE COMPANY OR ANY CLIENT, CUSTOMER, AGENT
OR SUPPLIER OR PROSPECTIVE CLIENT, CUSTOMER, AGENT OR SUPPLIER OF THE COMPANY
WILL BE TREATED BY YOU IN THE STRICTEST CONFIDENCE AND WILL NOT BE DISCLOSED OR
USED BY YOU IN ANY MANNER OTHER THAN IN CONNECTION WITH THE DISCHARGE OF YOUR
JOB RESPONSIBILITIES WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY OR UNLESS
REQUIRED BY LAW, AND (II) YOU WILL NOT REMOVE OR DESTROY ANY CONFIDENTIAL,
PROPRIETARY AND/OR TRADE SECRET INFORMATION AND WILL RETURN ANY SUCH INFORMATION
IN YOUR POSSESSION, CUSTODY OR CONTROL AT THE END OF YOUR EMPLOYMENT (OR EARLIER
IF SO REQUESTED BY THE COMPANY). NOTHING HEREIN SHALL PREVENT YOU FROM MAKING OR
PUBLISHING ANY TRUTHFUL STATEMENT (A) WHEN REQUIRED BY LAW, SUBPOENA OR COURT
ORDER, (B) IN THE COURSE OF ANY LEGAL, ARBITRAL OR REGULATORY PROCEEDING, (C) TO
ANY GOVERNMENTAL AUTHORITY, REGULATORY AGENCY OR SELF-REGULATORY ORGANIZATION,
OR (D) IN CONNECTION WITH ANY INVESTIGATION BY THE COMPANY.


7.             NON-SOLICITATION.  YOUR EMPLOYMENT WITH THE COMPANY REQUIRES
EXPOSURE TO AND USE OF CONFIDENTIAL, PROPRIETARY AND/OR TRADE SECRET INFORMATION
(AS SET FORTH IN SECTION 6).  SUBJECT TO AND IN ADDITION TO ANY NON-SOLICITATION
REQUIREMENTS TO WHICH YOU WERE SUBJECT PRIOR TO THE DATE YOU ELECTRONICALLY
CONSENT TO OR EXECUTE THIS AWARD AGREEMENT, YOU AGREE THAT (I) DURING YOUR
EMPLOYMENT WITH THE COMPANY AND ANY TIME THEREAFTER, YOU WILL NOT, DIRECTLY OR
INDIRECTLY, ON YOUR OWN BEHALF OR ON BEHALF OF ANY OTHER PERSON OR ENTITY,
SOLICIT, CONTACT, CALL UPON, COMMUNICATE WITH OR ATTEMPT TO COMMUNICATE WITH ANY
CUSTOMER OR CLIENT OR PROSPECTIVE CUSTOMER OR CLIENT OF THE COMPANY WHERE TO DO
SO WOULD REQUIRE THE USE OR DISCLOSURE OF CONFIDENTIAL, PROPRIETARY AND/OR TRADE
SECRET INFORMATION, AND (II) DURING YOUR EMPLOYMENT WITH THE COMPANY AND FOR A
PERIOD OF ONE YEAR AFTER EMPLOYMENT TERMINATES FOR ANY REASON, YOU WILL NOT,
DIRECTLY OR INDIRECTLY, REGARDLESS OF WHO INITIATES THE COMMUNICATION, SOLICIT,
PARTICIPATE IN THE SOLICITATION OR RECRUITMENT OF, OR IN ANY MANNER ENCOURAGE OR
PROVIDE ASSISTANCE TO ANY EMPLOYEE, CONSULTANT, REGISTERED REPRESENTATIVE, OR
AGENT OF THE COMPANY TO TERMINATE HIS OR HER EMPLOYMENT OR OTHER RELATIONSHIP
WITH THE COMPANY OR TO LEAVE ITS EMPLOY OR OTHER RELATIONSHIP WITH THE COMPANY
FOR ANY ENGAGEMENT IN ANY CAPACITY OR ANY OTHER PERSON OR ENTITY.


8.             NON-DISPARAGEMENT.  YOU AGREE THAT DURING AND AFTER YOUR
EMPLOYMENT WITH THE COMPANY, YOU WILL NOT MAKE DISPARAGING COMMENTS ABOUT AIG OR
ANY OF ITS SUBSIDIARIES OR AFFILIATES OR ANY OF THEIR OFFICERS, DIRECTORS OR
EMPLOYEES TO ANY PERSON OR ENTITY NOT AFFILIATED WITH THE COMPANY.  NOTHING
HEREIN SHALL PREVENT YOU FROM MAKING OR PUBLISHING ANY TRUTHFUL STATEMENT (A)
WHEN REQUIRED BY LAW, SUBPOENA OR COURT ORDER, (B) IN THE COURSE OF ANY LEGAL,
ARBITRAL OR REGULATORY PROCEEDING, (C) TO ANY GOVERNMENTAL AUTHORITY, REGULATORY
AGENCY OR SELF-REGULATORY ORGANIZATION, OR (D) IN CONNECTION WITH ANY
INVESTIGATION BY THE COMPANY.

[SECTION 9 TO BE INSERTED AT DISCRETION OF THE COMMITTEE]


9.             NOTICE OF TERMINATION OF EMPLOYMENT.  EXCEPT WHERE LOCAL LAW
PROHIBITS ENFORCEMENT, YOU AGREE THAT IF YOU VOLUNTARILY RESIGN YOU WILL GIVE AT
LEAST SIX MONTHS’ WRITTEN NOTICE TO THE COMPANY OF YOUR VOLUNTARY TERMINATION,
WHICH MAY BE WORKING NOTICE OR NON-WORKING NOTICE AT THE COMPANY’S SOLE
DISCRETION AND WHICH NOTICE PERIOD IS WAIVABLE BY THE COMPANY AT THE COMPANY’S
SOLE DISCRETION.  THIS NOTICE PERIOD PROVISION SUPERSEDES ANY CONFLICTING NOTICE
PERIOD PROVISION CONTAINED IN THE AWARD AGREEMENTS GOVERNING YOUR PRIOR
LONG-TERM INCENTIVE AWARDS AWARDED UNDER THE PLAN.

[SECTION 9 TO BE INSERTED AT DISCRETION OF THE COMMITTEE]


9.           NOTICE OF TERMINATION OF EMPLOYMENT.  EXCEPT WHERE LOCAL LAW
PROHIBITS ENFORCEMENT, YOU AGREE THAT IF YOU VOLUNTARILY RESIGN YOU WILL GIVE AT
LEAST THREE MONTHS’ WRITTEN NOTICE TO THE COMPANY OF YOUR VOLUNTARY TERMINATION,
WHICH MAY BE WORKING NOTICE OR NON-WORKING NOTICE AT THE COMPANY’S SOLE
DISCRETION AND WHICH NOTICE PERIOD IS WAIVABLE BY THE COMPANY AT THE COMPANY’S
SOLE DISCRETION.  THIS NOTICE PERIOD PROVISION SUPERSEDES ANY CONFLICTING NOTICE
PERIOD PROVISION CONTAINED IN THE AWARD AGREEMENTS GOVERNING YOUR PRIOR
LONG-TERM INCENTIVE AWARDS AWARDED UNDER THE PLAN.


[SECTION 9 TO BE INSERTED AT DISCRETION OF THE COMMITTEE]


9.         NOTICE OF TERMINATION OF EMPLOYMENT.  YOU AGREE THAT:


9.1          IF YOU VOLUNTARILY RESIGN YOU WILL GIVE AT LEAST THREE MONTHS’
WRITTEN NOTICE TO THE COMPANY OF YOUR VOLUNTARY TERMINATION, WHICH MAY BE
WORKING NOTICE OR NON-WORKING NOTICE AT THE COMPANY’S SOLE DISCRETION AND WHICH
NOTICE PERIOD IS WAIVABLE BY THE COMPANY AT THE COMPANY’S SOLE DISCRETION,
EXCEPT TO THE EXTENT PROHIBITED BY LOCAL LAW; AND


 

-2-

­

--------------------------------------------------------------------------------

 


9.2          IF YOUR EMPLOYMENT IS NOT AT-WILL AND YOU OR THE COMPANY IS
OBLIGATED TO GIVE OTHER ADVANCE NOTICE OF A TERMINATION BY VIRTUE OF LOCAL LAW,
ANY APPLICABLE COLLECTIVE BARGAINING AGREEMENT OR YOUR EMPLOYMENT AGREEMENT,
SUCH NOTICE OBLIGATION WILL NOT BE AFFECTED BY THIS PROVISION.  AS SET FORTH IN
THE EXECUTIVE SEVERANCE PLAN, ANY SEVERANCE PAYMENT PAID IN ACCORDANCE WITH THE
ESP WILL BE REDUCED BY ANY PAYMENT IN LIEU OF NOTICE PAID BY THE COMPANY TO YOU,
AND YOU WILL CEASE TO HAVE ANY FURTHER ENTITLEMENT TO NOTICE. 


10.          THIS NOTICE PERIOD PROVISION SUPERSEDES ANY CONFLICTING NOTICE
PERIOD PROVISION CONTAINED IN ANY OF THE AWARD AGREEMENTS GOVERNING YOUR PRIOR
LONG-TERM INCENTIVE AWARDS AWARDED UNDER THE PLAN.


11.          CLAWBACK/REPAYMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, IN CONSIDERATION OF THE GRANT OF THIS AWARD, YOU AGREE THAT
YOU ARE A COVERED EMPLOYEE UNDER THE AIG CLAWBACK POLICY WITH RESPECT TO THIS
AWARD AND ANY PAYMENTS HEREUNDER AND, ACCORDINGLY, THIS AWARD AND ANY PAYMENTS
HEREUNDER WILL BE SUBJECT TO FORFEITURE AND/OR REPAYMENT TO THE EXTENT PROVIDED
FOR IN THE AIG CLAWBACK POLICY, AS IN EFFECT FROM TIME TO TIME,  IF IT IS
DETERMINED THAT A COVERED EVENT (AS DEFINED IN SUCH POLICY) HAS OCCURRED.  WITH
RESPECT TO THIS AWARD AND ANY PAYMENTS HEREUNDER, EACH OF THE FOLLOWING EVENTS
IS A “COVERED EVENT” FOR PURPOSES OF THE POLICY: 

1.             a material restatement of all or a portion of AIG’s financial
statements occurs and the Board or Committee determines that recovery of
payments under this Award is appropriate after reviewing all relevant facts and
circumstances that contributed to the restatement, including whether you engaged
in misconduct, and considering issues of accountability;

2.             payments under this Award were based on materially inaccurate
financial statements or on performance metrics that are materially inaccurately
determined, regardless of whether you were responsible for the inaccuracy;

3.             your failure to properly identify, assess or sufficiently raise
concerns about risk, including in a supervisory role, resulted in a material
adverse impact on AIG, any of AIG’s business units or the broader financial
system;

4.             any action or omission by you constituted a material violation of
AIG’s risk policies as in effect from time to time; or  

5.             any action or omission by you resulted in material financial or
reputational harm to AIG.


12.          ENTIRE AGREEMENT.  THE PLAN IS INCORPORATED HEREIN BY REFERENCE. 
THIS AWARD AGREEMENT, THE PLAN, THE PERSONALIZED INFORMATION IN SCHEDULE A, AND
SUCH OTHER DOCUMENTS AS MAY BE PROVIDED TO YOU PURSUANT TO THIS AWARD AGREEMENT
REGARDING ANY APPLICABLE SERVICE, PERFORMANCE OR OTHER VESTING CONDITIONS AND
THE SIZE OF YOUR AWARD, CONSTITUTE THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR
UNDERSTANDINGS AND AGREEMENTS WITH RESPECT TO SUCH SUBJECT MATTER.


13.          NOTICES.  ANY NOTICE OR COMMUNICATION REQUIRED TO BE GIVEN OR
DELIVERED TO THE COMPANY UNDER THE TERMS OF THIS AWARD AGREEMENT SHALL BE IN
WRITING (WHICH MAY INCLUDE AN ELECTRONIC WRITING) AND ADDRESSED TO THE CORPORATE
SECRETARY OF AIG AT ITS PRINCIPAL CORPORATE OFFICES AS SPECIFIED IN SECTION 9.E
OF THE PLAN OR, WITH RESPECT TO THE ACCEPTANCE OF AN AWARD, AS SPECIFIED IN
SCHEDULE A OR THE COMPENSATION PLAN GRANT ACCEPTANCE WEBSITE.  ANY NOTICE
REQUIRED TO BE GIVEN OR DELIVERED TO YOU SHALL BE IN WRITING (INCLUDING AN
ELECTRONIC WRITING) AND ADDRESSED TO YOU AT YOUR COMPANY EMAIL ADDRESS OR YOUR
HOME ADDRESS ON FILE IN THE COMPANY’S PAYROLL OR PERSONNEL RECORDS.  ALL NOTICES
SHALL BE DEEMED TO HAVE BEEN GIVEN OR DELIVERED UPON:  PERSONAL DELIVERY;
ELECTRONIC DELIVERY OR THREE BUSINESS DAYS AFTER DEPOSIT IN THE UNITED STATES
MAIL BY CERTIFIED OR REGISTERED MAIL (RETURN RECEIPT REQUESTED) OR ONE BUSINESS
DAY AFTER DEPOSIT WITH ANY RETURN RECEIPT EXPRESS COURIER (PREPAID).


14.          GOVERNING LAW.  THIS AWARD AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICT OF LAWS.


15.          SIGNATURES.  EXECUTION OF THIS AWARD AGREEMENT BY AIG AND/OR YOU
MAY BE IN THE FORM OF AN ELECTRONIC, MANUAL OR SIMILAR SIGNATURE, AND SUCH
SIGNATURE SHALL BE TREATED AS AN ORIGINAL SIGNATURE FOR ALL PURPOSES.

-3-

­

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, AMERICAN INTERNATIONAL GROUP, INC. has caused this Award
Agreement to be duly executed and delivered as of the Date of Award specified in
Schedule A. 

 

AMERICAN INTERNATIONAL GROUP, INC.

 

 

 

Name:

 

Title:

 

 

 

By your signature, you (i) acknowledge that a complete copy of this Award
Agreement and the Plan have been made available to you and (ii) agree to all of
the terms and conditions set forth in this Award Agreement and the Plan.

 

 

 

Name:

 

-4-

­

--------------------------------------------------------------------------------

 

Schedule A
● LTI Stock Option Award

Recipient:

●

Employee ID:

●

Date of Award:

●

 

Award(s)

Number of Stock Options

Exercise Price

Vesting Terms

Expiration Date

First Award

●

$●

●

●

[Second Award]

[●]

[$●]

[●]

[●]

[The following termination treatment will supersede that provided in Section 4
of the Award Agreement and Section 6 of the Plan:] 

 

Receipt Acknowledged:

 

 

 

 

 

 

Signature

 

Date

Address:

 

 

 

 

 

 

Street

 

 

 

 

 

 

 

 

 

City,

State

Zip Code

 

 

             

 

In order to be eligible to receive your Award, you must agree to and either
electronically consent or sign the Award Agreement within 90 days of the receipt
of this communication.  If you do not electronically consent to or sign the
Award Agreement within 90 days, you may forfeit your Award.

[Insert instructions]

-5-

­

--------------------------------------------------------------------------------